            Case 20-42492       Doc 186       Filed 03/17/21 Entered 03/17/21 11:12:08                   Desc Main
                                               Document     Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                                              §   Chapter 11
                                                                 §
             SPHERATURE INVESTMENTS LLC,                         §   Case No.: 20-42492
             et al.,                                             §
                                                                 §
                              Debtors.1                          §   Jointly Administered

                                        CERTIFICATE OF NO OBJECTION
                                            [Related Docket No. 125]

                   The undersigned hereby certifies as follows:

                   1.     The Motion of The Official Committee Of Unsecured Creditors For An Order

        Clarifying The Requirements To Provide Access To Confidential Or Privileged Information

        [Docket No. 125] (the “Motion”) was filed by The Official Committee Of Unsecured Creditors

        (“Committee”) on February 9, 2021.

                   2.     The Debtors have reviewed the Motion and the proposed form of order attached

        to the Motion. The Debtors do not oppose the Court’s entry of the proposed form of order

        attached to the Motion.

                   3.     The Debtors reserve all rights with respect to the Motion, the proposed form of

        order attached to the Motion, any proceedings to consider the relief requested in the Motion, and

        any order entered in response to the relief requested in the Motion.




        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
        Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”)
        EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV
        Services”) EIN#2220.


        CERTIFICATE OF NO OBJECTION                                                                             PAGE 1
4822-4977-8657.1
          Case 20-42492     Doc 186     Filed 03/17/21 Entered 03/17/21 11:12:08         Desc Main
                                         Document     Page 2 of 2



        Dated: March 17, 2021                      Respectfully submitted,

                                                   /s/ Marcus A. Helt
                                                   Marcus A. Helt (TX 24052187)
                                                   Thomas C. Scannell (TX 24070559)
                                                   FOLEY & LARDNER LLP
                                                   2021 McKinney Avenue, Suite 1600
                                                   Dallas, TX 75201
                                                   Telephone: (214) 999-3000
                                                   Facsimile: (214) 999-4667
                                                   mhelt@foley.com
                                                   tscannell@foley.com

                                                   COUNSEL FOR THE DEBTORS
                                                   AND DEBTORS-IN-POSSESSION


                                      CERTIFICATE OF SERVICE

             I certify that on March 17, 2021, a true and correct copy of this document was served via
        CM/ECF-electronic mail on the parties receiving electronic notice in this case.

                                                   /s/ Thomas C. Scannell
                                                   Thomas C. Scannell




        CERTIFICATE OF NO OBJECTION                                                           PAGE 2
4822-4977-8657.1
